J-A21041-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JOHN J. COGGINS, DAVE T. BERNARD,       :      IN THE SUPERIOR COURT OF
CHANDLER HORTON, DONALD P.              :            PENNSYLVANIA
McGARVIE & JOHN A. VANTINE,             :
                                        :
                  Appellants            :
                                        :
            v.                          :
                                        :
KEYSTONE FOODS, LLC                     :           No. 3814 EDA 2015

             Appeal from the Order entered December 4, 2015
           in the Court of Common Pleas of Montgomery County,
                     Civil Division, No(s): 2014-34080

BEFORE: BENDER, P.J.E., DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                  FILED NOVEMBER 10, 2016

      John J. Coggins (“Coggins”), Dave T. Bernard (“Bernard”), Chandler

Horton (“Horton”), Donald P. McGarvie (“McGarvie”), and John A. Vantine

(“Vantine”) (collectively “Plaintiffs”) appeal from the Order granting the

Motion for Judgment on the Pleadings filed by Keystone Foods, LLC

(“Keystone”). We reverse and remand for further proceedings.

      The trial court set forth the relevant factual and procedural history

underlying this appeal as follows:

            Plaintiffs are former employees of [Keystone], a global
      food stores company. During Plaintiffs’ employment, [Keystone]
      entered into a written retirement agreement with [Coggins,
      Bernard, Horton and Vantine] … in 2011.        Additionally, []
      McGarvie entered into an Agreement and Release with
J-A21041-16


     [Keystone] upon his retirement.[1]             [The] Retirement
     Agreement[s] … contained the following clause [(hereinafter
     referred to as “the medical benefits provision”)]:

            MEDICAL BENEFITS

            (a) Keystone also agrees to maintain the existing
                health    care   benefits,     including medical,
                prescription, dental and vision and the existing
                Medical Reimbursement Plan, for Employee and
                qualified dependents for life.

            At the time of the execution of the Retirement Agreements
     in 2011, while each Plaintiff was still employed by [Keystone],
     each Plaintiff received [from Keystone] all of their health care
     benefits, including [insurance premiums,] prescription, dental
     and vision and all co[-]pays[,] at no cost. Each Plaintiff has
     since retired from employment with [Keystone, and all have
     satisfied the age and service requirements necessary to receive
     the health care benefits described above].

         On June 2, 2014, [Keystone] sent each Plaintiff a letter
     (“Notice Letters”) informing them that, as of January 1, 2015,
     they were required to pay a portion of the health care premium
     as well as any copays. On December 30, 2014, Plaintiffs filed a
     [C]omplaint alleging that [Keystone’s] failure to provide health
     care benefits for life at no cost to Plaintiffs constituted a breach
     of the Retirement Agreements (Count I)[,] and violated the
     Pennsylvania Wage Payment Collection Law 43 P.S. § 260.1 et
     seq. (“WPCL”) (Count II). On February 2, 2015, [Keystone]
     removed this action to the United States District Court for the
     Eastern District of Pennsylvania[,] … claiming [that t]he
     Employee Retirement Income Security Act of 1974 (“ERISA” [or
     “the Act”]) Section[s] 502(a)[FN 1] preempted the state action.
          [FN 1]
               []There are two distinct types of preemption under
          ERISA. The first, referred to as ordinary preemption, is
          asserted under Section 514(a) of the Act, and provides
          the defendant with a federal defense to the plaintiff’s

1
  The Agreement and Release is substantially similar to the retirement
agreements executed by Coggins, Bernard, Horton and Vantine. We will
hereinafter collectively refer to all of these agreements as “the Retirement
Agreements.”


                                 -2-
J-A21041-16


          state law cause of action, which, if established, requires
          its dismissal.    29 U.S.C. § 1144(a);[2] Wood v.
          Prudential Ins. Co. of America, 207 F.3d 674, 682
          (3d Cir. 2000). The second, referred to as complete
          preemption, is asserted under Section 502(a), which is
          the Act’s civil enforcement and remedies section. 29
          U.S.C. § 1132(a); Metropolitan Life Ins. Co. v.
          Taylor, 481 U.S. 58, 63, 107 S. Ct. 1542, 95 L.Ed.2d
          55 (1987).      When applicable, complete preemption
          converts an ordinary state common law claim into one
          stating an ERISA claim, even though an ERISA claim is
          not alleged on the face of the complaint. Complete
          ERISA preemption gives a district court federal question
          jurisdiction and subjects the claim to removal. Id.[;
          see also] Barnett [], 38 A.3d [at] 77[7], n.7 []. Th[e
          instant] appeal raises only the question of ordinary
          preemption under Section 514(a) of ERISA.

      [The federal district court] found [that] ERISA Section 502(a) did
      not apply and remanded the case back to the Montgomery
      County Court of Common Pleas on July 8, 2015. [See Coggins,
      111 F. Supp. 3d 630.] [The federal district court] did not,
      however, decide whether the matter was preempted by ERISA
      Section 514(a)[, which is the matter at issue in the instant
      appeal].


2
   Section 514(a), which is codified in a separate provision of ERISA,
provides, in relevant part, as follows: “[T]he provisions of this title and title
IV shall supersede any and all State laws insofar as they may now or
hereafter relate to any employee benefit plan described in section 1003(a)
of this title and not exempt under section 1003(b) of this title.” 29 U.S.C.A.
§ 1144(a) (emphasis added); see also Coggins v. Keystone Foods, LLC,
111 F. Supp. 3d 630, 634 n.2 (E.D. Pa. 2015) (stating that “[w]hen ERISA
was enacted in 1974, the Act was codified in Title 29 of the U.S. Code.
However, the section numbers in the original Act were codified under
different numbers in the Code. Many opinions subsequent to 1974 use the
original numbering found in the Act.”). Our Pennsylvania Supreme Court
has observed that “[g]iven its text, the [United States Supreme] Court has
long acknowledged that Section 514(a) is “conspicuous for its breadth,”
“broadly worded,” and “clearly expansive.” Barnett v. SKF USA, Inc., 38
A.3d 770, 777 (Pa. 2012) (quoting California Div. of Labor Standards
Enforcement v. Dillingham Const. N.A., Inc., 519 U.S. 316, 324, 117 S.
Ct. 832, 136 L. Ed. 2d 791 (1997)).


                                   -3-
J-A21041-16


            On July 14, 2015, [Keystone] filed its [A]nswer and [N]ew
     [M]atter, which denied that the Retirement Agreements
     promised Plaintiffs’ health care benefits for life at no cost.
     [Keystone] asserted that a modification provision in [the
     Keystone] health care benefits plan [(hereinafter “the Benefits
     Plan”)] was incorporated in[to] the Retirement Agreement[s,]
     which allowed [Keystone] to modify the benefits and costs of
     said plan.[3] [Keystone] further asserted that Plaintiffs’ claims
     were preempted by ERISA Section 514(a). Plaintiffs replied to
     [Keystone’s N]ew [M]atter and denied ERISA preemption. On
     August 28, 2015, [Keystone] filed a [M]otion for [J]udgment on
     the [P]leadings[,] which argued both counts contained in
     Plaintiff[s’] [C]omplaint are preempted by ERISA Section 514(a).
     Plaintiffs responded to [Keystone’s] [M]otion on September 28,
     2015. Oral argument was held … on November 19, 2015. On
     December [4], 2015, the [trial] court entered an [O]rder
     granting [Keystone’s] Motion for Judgment on the Pleadings. On
     December 18, 2015, Plaintiffs filed a [timely] Notice of Appeal to
     the Superior Court. On December 22, 2015, the [trial] court
     ordered Plaintiffs to file a concise statement of errors complained
     of on appeal … pursuant to Pa.R.A.P. 1925(b). Plaintiffs timely
     filed their Concise Statement[.]

Trial Court Opinion, 2/12/16, at 1-3 (footnote and emphasis in original,

some footnotes omitted; footnotes added).

     On appeal, Plaintiffs present the following issues for our review:

     1. Did the [trial c]ourt commit legal error by granting
        [Keystone’s] Motion for Judgment on the Pleadings?

     2. Did the [trial c]ourt commit legal error by granting
        Keystone’s [M]otion [for Judgment on the Pleadings] without
        allowing [Plaintiffs] to develop a complete factual record?


3
  See Motion for Judgment on the Pleadings, 4/28/15, ¶ 18 (wherein
Keystone alleged that “Keystone, as the administrator of the [] Benefits
Plan, whose terms are referred to and incorporated within the terms of the[]
Retirement Agreements, has the right to modify the costs and payments
required of its participants, as well as any [] Benefits Plan terms. (See,
e.g., Answer, Ex. D-1 at VI(A), p. 10-11; see also Answer, Ex. D-2 at
7.1.B.1, p. 26 and 11.1, p. 49).”


                                 -4-
J-A21041-16


      3. Did the [trial c]ourt commit legal error in determining that
         ERISA preempted [Plaintiffs’] claims because Keystone
         purportedly retained[,] in [the B]enefit[s P]lan documents[,]
         certain “modification rights?”

Brief for Appellants at 4. We will address Plaintiffs’ claims simultaneously,

as they all concern whether the trial court erred in determining that

Plaintiffs’ claims were preempted by Section 514(a) of ERISA.

      Our standard of review is as follows:

      Entry of judgment on the pleadings is permitted under
      Pennsylvania Rule of Civil Procedure 1034, which provides that
      “after the pleadings are closed, but within such time as not to
      unreasonably delay trial, any party may move for judgment on
      the pleadings.” Pa.R.C.P. 1034(a). A motion for judgment on
      the pleadings is similar to a demurrer. It may be entered when
      there are no disputed issues of fact and the moving party is
      entitled to judgment as a matter of law.

      Appellate review of an order granting a motion for judgment on
      the pleadings is plenary. The appellate court will apply the same
      standard employed by the trial court. A trial court must confine
      its consideration to the pleadings and relevant documents. The
      court must accept as true all well[-]pleaded statements of fact,
      admissions, and any documents properly attached to the
      pleadings presented by the party against whom the motion is
      filed, considering only those facts which were specifically
      admitted.

      We will affirm the grant of such a motion only when the moving
      party’s right to succeed is certain and the case is so free from
      doubt that the trial would clearly be a fruitless exercise.

Coleman v. Duane Morris, LLP, 58 A.3d 833, 836 (Pa. Super. 2012)

(citations omitted).

      “Federal preemption is a jurisdictional matter for a state court because

it challenges subject matter jurisdiction and the competence of the state



                                 -5-
J-A21041-16


court to reach the merits of the claims raised.” NASDAQ OMX PHLX, Inc.

v. Pennmont Secs., 52 A.3d 296, 315 (Pa. Super. 2012) (citation and

brackets omitted).

     [I]n any preemption case, in determining whether a state law is
     preempted by federal law under the Supremacy Clause of the
     United States Constitution, we adhere, as we must, to the
     principles the United States Supreme Court has articulated. See
     Dooner v. DiDonato, 601 Pa. 209, 218, 971 A.2d 1187, 1193
     (2009) (citing U.S. Const. art. VI, cl. 2). The high Court has
     repeatedly stated that federal preemption of state law turns on
     the intention of Congress and begins with the presumption that
     Congress does not intend to supplant state law. See, e.g., New
     York State Conference of Blue Cross & Blue Shield Plans v.
     Travelers Ins. Co., 514 U.S. 645, 654, 115 S. Ct. 1671, 131 L.
     Ed. 2d 695 (1995).

Barnett, 38 A.3d at 776.

     Initially, we set forth the trial court’s rationale advanced in its Opinion

for determining that Plaintiffs’ claims were preempted by Section 514(a):

     The [Benefits Plan] … clearly falls under [the] purview of the
     ERISA statute and therefore relates to an ERISA concern. See
     29 U.S.C. § 1003(a) (stating that ERISA applies to “any
     employee benefit plan if it is established or maintained … by any
     employer engaged in commerce.”). In order to address the
     merits of Plaintiffs’ claims, the court would have to
     analyze and interpret the Benefit[s] Plan.          In Menkes v.
     Prudential Ins. Co. of Am., 762 F.3d 285 (3d Cir. 2014), the
     Third Circuit held that ERISA preempted a number of claims
     [that] required the court to interpret the subject employee
     benefit plan, one of which was breach of contract.

           In Barnett, [supra,] the employees sought to enforce[,
     via a breach of contract claim,] an alleged [oral] promise that
     gave [them] rights and benefits (early retirement with full
     pension) arising from their ERISA benefits plan. There, the
     Pennsylvania Supreme Court held “if [the employees’] suit were
     allowed to proceed and they secured the retirement rights and
     pension benefits they seek, via enforcement of the [alleged


                                 -6-
J-A21041-16


     promise], core ERISA matters, i.e.[,] the administration of
     retirement rights and payment of pension benefits, would cease
     to be areas of exclusive federal regulatory concern.” Barnett[,
     38 A.3d] at 781. The [C]ourt further explained: “[I]f [the
     employees] were to acquire retirement rights and pension
     payments under Pennsylvania’s common law of contracts, rather
     than pursuant to the terms of the ERISA plan which provides
     them with any such rights in the first place, the basic thrust of
     Section 514(a), to secure a unified body of federal benefits law
     that avoids subjecting a plan administrator to differing and
     possibly conflicting substantive state standards for determining
     entitlement to ERISA rights and benefits, would be subverted.”
     Id. In the case sub judice, Plaintiffs’ claims are based on both
     common law contract principles and state law under the WPCL.
     Both claims arise from the Benefit[s] Plan as “their
     source.”      Barnett[, 38 A.3d] at 783.             Analyzing and
     interpreting the Benefit[s] Plan under either theory would
     interfere with ERISA’s goal of a nationally uniform plan
     administration. Additionally, examination of the “modification
     rights” in the Benefits Plan would require the court to interpret
     the specific provisions of the Benefit[s] Plan itself, which triggers
     ERISA preemption.

Trial Court Opinion, 2/12/16, at 5-6 (emphasis added).

     Plaintiffs argue that

     [a]lthough broad, ERISA preemption has limits.             The mere
     existence of an ERISA plan does not, standing alone, lead to
     preemption of state law claims. For preemption to apply, the
     claims must have more than a tenuous or remote connection to
     an ERISA plan. Rather, the source of the claims must be the
     ERISA plan. Here, the source of [Plaintiffs’] claims is not [the
     Benefits P]lan; it is the Retirement Agreement[s]. This case is
     about Keystone’s broken promise to pay for 100% of the cost
     of [Plaintiffs’] health care during their retirement [(i.e., including
     reimbursement of all of Plaintiffs’ out-of-pocket expenses related
     to their medical benefits)], not the type or amount of benefits
     they should receive. The trial court failed to make that crucial
     distinction ….

Id. at 10-11 (emphasis in original, paragraph break omitted); see also id.

at 16 (citing Aetna Life Ins. Co. v. Huntingdon Valley Surgery Ctr.,


                                  -7-
J-A21041-16


2015 U.S. Dist. LEXIS 57061, *16, 2015 WL 1954287 (E.D. Pa. 2015)

(stating that “the mere fact that an employee benefit plan is implicated in

the dispute is not dispositive of whether the [plaintiff’s] breach-of-contract

claims are preempted” by Section 514(a)) (citation, ellipses and quotation

marks omitted)); see also Pappas v. Asbel, 768 A.2d 1089, 1092 (Pa.

2001) (stating that ERISA “preemption does not occur … if the state law has

only a tenuous, remote, or peripheral connection with covered plans.”

(citation omitted)).   Plaintiffs urge that, contrary to the trial court’s

determination, “[t]here was no need for the trial court to interpret the

language of the [Benefits Plan] to determine whether Keystone has breached

the Retirement Agreements.”       Brief for Appellants at 17 (emphasis in

original); see also id. at 21 (asserting that “Keystone’s liability to

[Plaintiffs] is based on the promises it expressly made in the Retirement

Agreements, not whatever may be stated in its ERISA [Benefits P]lan

documents.” (emphasis omitted)); Reply Brief for Appellants at 1 (asserting

that “[i]n short, Keystone has a dispute with [Plaintiffs] about the

interpretation of the Retirement Agreements.       It is axiomatic that the

meaning of the Retirement Agreements, or the particular choice of words, is

a matter of contract interpretation under Pennsylvania law.”).        Finally,

Plaintiffs argue that contrary to the trial court’s determination, “[t]he

purported ‘modification rights’ buried in a [] [Benefits P]lan document are

irrelevant to the question of whether Keystone has reneged on its promise in



                                 -8-
J-A21041-16


the Retirement Agreements to ‘maintain’ the status quo by paying the entire

cost of [Plaintiffs’] health benefits during their retirement.”         Brief for

Appellants at 21 (emphasis omitted).

      We agree with Plaintiffs that the trial court erred in ruling that

Plaintiffs’ state law claims “arise from the Benefit Plan as ‘their source.’”

Trial Court Opinion, 2/12/16, at 6. To the contrary, the claims arise out of

the Retirement Agreements.        Although the Benefits Plan undisputedly

provides   health   care   benefits    covered    by   ERISA,4   the   Retirement

Agreements are separate contracts, which merely set forth Plaintiffs’ claimed

right to continue receiving no-cost health care benefits, rather than provide

new benefits covered under ERISA.           When Keystone entered into the

Retirement Agreements with Plaintiffs in 2011, Keystone covered all of

Plaintiffs’ existing health care expenses.       In the Retirement Agreements,

Keystone agreed to “maintain [Plaintiffs’] existing health care benefits[,]”

and those of their qualified dependents, for life.      Accordingly, determining

Keystone’s liability for Plaintiffs’ claims turns on Keystone’s disputed

contractual obligation under     the    separate    Retirement Agreements to

continue to pay for all of Plaintiffs’ health care expenses, which claims are

properly enforced under state law and not Section 514(a). In this regard,

we are persuaded by Plaintiffs’ following argument:


4
  Plaintiffs’ claims are not premised on a challenge implicating the
administration of the Benefits Plan, or the actual benefits provided under the
Benefits Plan.


                                  -9-
J-A21041-16


        The “true essence of the promise” made by Keystone is clear: to
        maintain the status quo by paying for the entire cost of
        [Plaintiffs’] health benefits[,] including the cost of the insurance
        and any co-pays, deductibles or other out-of-pocket expenses
        they might incur, regardless of what health benefit scheme
        Keystone later chose to offer other employees or retirees.

Brief for Appellants at 18 (emphasis in original) (quoting Barnett, 38 A.3d

at 780-81 (stating that “the application of Section 514(a) in the instant case

turns    on   the   true    essence     of     the    promise    allegedly   made      by

[defendant/employer], which forms the foundation of [plaintiffs’/employees’]

state law contract claim.”)).

        Moreover,   we     are   unpersuaded         by   Keystone’s   argument       that

“[b]ecause a review of the [] Benefits Plan is required to determine what the

‘existing health care benefits’ are (i.e., the ‘costs’), [Plaintiffs’] claims

unquestionably ‘relate to’ an ERISA benefit plan and therefore are

preempted under Section 514(a) of ERISA.”                 Brief for Keystone at 13.    In

determining whether the Retirement Agreements obligated Keystone to

continue paying for all of Plaintiffs’ health care expenses, it is unnecessary

for a court to look to the Benefits Plan to determine what Plaintiffs’ existing

out-of-pocket costs were; they were undisputedly zero. Equally irrelevant is

the matter of the precise types of health care benefit expenses that

Keystone covered on behalf of Plaintiffs under the Benefits Plan, as Keystone

covered all of their expenses.

        Moreover, although the trial court opined that it would have to

“analyze and interpret” the Benefits Plan to determine Plaintiffs’ rights under


                                      - 10 -
J-A21041-16


the Retirement Agreements, the court did not adequately explain why this is

the case.   The trial court’s only explanation offered was its conclusory

assertion that “examination of the ‘modification rights’ in the Benefits Plan

would require the court to interpret the specific provisions of the Benefit[s]

Plan itself, which triggers ERISA preemption.” Trial Court Opinion, 2/12/16,

at 6. We, however, fail to discern from the record why an examination into

any purported modification rights in the Benefits Plan documents was

necessary or germane to Plaintiffs’ claim of Keystone’s breach of the

Retirement Agreements.     Indeed, a review of the Retirement Agreements

reveals no support for Keystone’s assertion that any Benefits Plan

modification provision (purportedly giving Keystone the “right to modify the

costs and payments required of [Benefits Plan] participants, as well as any []

Benefits Plan terms” – see n.3, supra) was incorporated into the Retirement

Agreements.   The only “modification rights” that Keystone reserved in the

Retirement Agreements was the right to modify the age and service




                                 - 11 -
J-A21041-16


requirements necessary for retiree health care benefits eligibility.5        It is

undisputed that each of the Plaintiffs has satisfied the age and service

requirements necessary to receive the health care benefits, and the

modification language did not require the trial court to look to the Benefits

Plan to determine Plaintiffs’ rights under the Retirement Agreements.

      We additionally determine that the trial court misapplied the Barnett

decision in ruling that Plaintiffs’ claims were preempted by section 514(a).

Unlike the situation in Barnett, where the Supreme Court concluded that

the employer’s ERISA pension plan was the “source” of the employees’

breach of contract claim, which the trial court must analyze to determine the

employees’ ERISA retirement and pension rights, here, there was no need

for the trial court to look to the Benefits Plan, and the source of Plaintiffs’

claims was the Retirement Agreements. In so deciding, we are persuaded

by Plaintiffs’ following argument:

      Keystone was already providing [Plaintiffs] with zero-cost health
      benefits when it promised[, in the Retirement Agreements,] to
      “maintain [Plaintiffs’] existing health care benefits” during their
      retirement. All Keystone needs to do to honor the Retirement
      Agreement[s] is to continue its funding and reimbursement of
      [Plaintiffs’] medical costs out of its general assets (not [Benefits

5
  Plaintiffs attached to their Complaint two virtually identical versions of the
Retirement Agreements. One was between McGarvie and Keystone, and
contained the medical benefits provision. The other version, which was
signed by Coggins, Bernard, Horton, and Vantine, also contained the medical
benefits provision, with the addition of the following language (hereinafter
“the modification language”), which is contained within the same provision:
“Eligibility for any retiree medical benefits shall require full compliance with
any age and service requirements, as such requirements may be modified by
Keystone generally.” Complaint, Exhibit B (Retirement Agreement), ¶2(a).


                                 - 12 -
J-A21041-16


     P]lan assets). There is no eligibility question or calculation
     needed to determine the amount of out-of-pocket costs
     [Plaintiffs] had to absorb (which was zero).

Brief for Appellants at 15-16; see also id. at 16 (quoting and distinguishing

Barnett, 38 A.3d at 781, by stating that, here, “[t]he trial court could

‘determine precisely what [Plaintiffs] claim they were promised and …

precisely what they seek to recover’ from the Retirement Agreements.”).

Moreover, unlike in Barnett, where the employees’ breach of contract claim

was based upon an alleged oral promise by an agent of the employer

concerning ERISA pension plan benefits, here, Plaintiffs’ claims are based on

an independent written contract, which nowhere mentions the Benefits Plan.

     Finally, we observe that the federal district court in this action, in

ruling that there was no complete ERISA preemption under Section 502(a),

opined that

     Keystone itself did not regard the Retirement Agreements to be
     ERISA plans at the time of drafting, as exemplified by the
     following provision in two of the three Retirement Agreements:

          The law of the Commonwealth of Pennsylvania shall
          govern the construction and validity of this Agreement.
          Any disputes or claims of any nature arising out of or in
          any way related to this Agreement or Employee’s
          employment by Keystone shall be submitted to the
          Court of Common Pleas of Montgomery County,
          Pennsylvania, and Employee agrees and submits to the
          exclusive jurisdiction of the Court of Common Pleas of
          Montgomery County.

     If these [Retirement A]greements were completely preempted
     by ERISA, as [Keystone] [] chooses to argue, it would be
     impossible for [] Plaintiffs to submit to exclusive jurisdiction in a
     Pennsylvania state court. This cannot control the jurisdictional


                                 - 13 -
J-A21041-16


      analysis, but is certainly relevant to the [p]arties’ intent and
      state of mind at the time of drafting.

Coggins, 111 F. Supp. 3d at 639. We are persuaded by the federal court’s

rationale, which applies equally to the instant appeal.

      Based on the foregoing, we conclude that the trial court erred by

determining that Plaintiffs’ state law claims are preempted by Section 514(a)

of ERISA.   Moreover, Plaintiffs’ claim that the language of the Retirement

Agreements (i.e., wherein Keystone agreed to “maintain [Plaintiffs’] existing

health care benefits”) contractually obligated Keystone to pay for all of their

health care benefit expenses for life, and Keystone’s dispute thereof,6

constitutes a material issue of fact that the trial court should have permitted

to be litigated.   See Coleman, supra.     Therefore, the trial court erred in

ruling that Keystone was entitled to judgment as a matter of law.

Accordingly, we reverse the trial court’s Order granting Keystone’s Motion

for Judgment on the Pleadings and remand for further proceedings

consistent with this Memorandum.

      Order reversed. Superior Court jurisdiction relinquished.




6
  See, e.g., Brief for Keystone at 13 (pointing out that “nowhere in the
actual language of the Retirement Agreements does it say that Keystone will
provide continued medical benefits ‘at no cost’ to [Plaintiffs].      Rather,
Keystone merely agreed to maintain ‘existing health care benefits’ ….”).


                                 - 14 -
J-A21041-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/10/2016




                          - 15 -